DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: please change the recitation of “the horizontal direction” to “a horizontal direction,” since the claim does not have proper antecedent basis for a prespecified horizontal direction.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Landa (WO 2020/053709 A1).
For citations, please see the corresponding US national stage entry (US 2021/0197547 A1).  The absence of a claim rejection under this heading does not necessarily indicate allowability over the cited prior art unless otherwise noted.
Regarding claim 1:
	Landa discloses a print system (Fig. 18) comprising:
	a moving body (mandrels 816, 818) supporting a can body (object 106) and moving (Fig. 14);
	an annular moving route (the route defined by drive member 810) that is an annular-shaped moving route (Fig. 18) along which the moving body moves (Figs. 15, 18), the annular moving route including at least one of a linear moving route extending from an upper side toward a lower side and is formed linearly (the lateral left side of the route defined by drive member 810: Fig. 18), and a linear moving route extending from the lower side toward the upper side and is formed linearly (the lateral right side of the route defined by drive member 810: Fig. 18); and
	an image forming unit (imaging station 816) performing image formation onto the can body supported by the moving body (paragraph 107 & Fig. 18).
Regarding claim 2:
	Landa discloses all the limitations of claim 1, and also that the linear moving route is disposed along a vertical direction (Fig. 18).
Regarding claim 3:
	Landa discloses all the limitations of claim 1, and also that the annular moving route is further provided with a horizontal moving route (the horizontal routes defined by drive member 810: Fig. 18) that is a moving route extending along a horizontal direction (Fig. 18).
Regarding claim 4:
	Landa discloses all the limitations of claim 3, and also that the image formation onto the can body supported by the moving body is performed by the image forming unit when the moving body is positioned on the horizontal moving route (Fig. 18).
	Examiner notes that Landa’s driver member 810 is shown to protrude at the impression station 1822; however, this protruding portion of the route is considered part of the horizontal moving route.
Regarding claim 5:
	Landa discloses all the limitations of claim 1, and also that the horizontal moving route extends along the horizontal direction and is formed linearly (Fig. 18).
Regarding claim 6:
	Landa discloses all the limitations of claim 3, and also that the horizontal moving route includes a plurality of horizontal moving routes (at least the upper and lower horizontal routes formed by drive member 810: Fig. 18), the routes being provided to be displaced from one another in an up-and-down direction (Fig. 18).
Regarding claim 7:
	Landa discloses all the limitations of claim 6, and also that an upper moving route (the upper route formed by drive member 810: Fig. 18) and a lower moving route (the lower route formed by drive member 810: Fig. 18) are provided as the plurality of horizontal moving routes displaced from one another in the up-and-down direction (Fig. 18), and
	the upper moving route and the lower moving route are disposed in parallel with each other (Fig. 18).
Regarding claim 8:
	Landa discloses all the limitations of claim 7, and also that, when the upper moving route and the lower moving route are projected downward in the vertical direction, the upper moving route and the lower moving route overlap each other (Fig. 18).
Regarding claim 13:
	Landa discloses all the limitations of claim 1, and also that a first linear moving route extending from the upper side to the lower side (the lateral left side of the route defined by drive member 810: Fig. 18), and a second linear moving route extending from the lower side to the upper side (the lateral right side of the route defined by drive member 810: Fig. 18) are provided as the linear moving route (Fig. 18), and
the first linear moving route and the second linear moving route are disposed in parallel with each other (Fig. 18).
Regarding claim 14:
	Landa discloses all the limitations of claim 1, and also that the annular moving route is disposed on a plane extending along a vertical direction (Fig. 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 9-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senn et al. (US 2016/0207717 A1) in view of Landa (WO2020/053709 A1).
The absence of a claim rejection under this heading does not necessarily indicate allowability over the cited prior art unless otherwise noted.
Regarding claim 1:
	Senn et al. disclose a treatment system comprising:
	a moving body (treatment element 810) supporting a can body (container 820) and moving (Fig. 8);
	an annular moving route (Fig. 8) that is an annular-shaped moving route (Fig. 8) along which the moving body moves (Fig. 8), the annular moving route including at least one of a linear moving route extending from an upper side toward a lower side and is formed linearly (e.g. any of sections 842), and a linear moving route extending from the lower side toward the upper side and is formed linearly (e.g. any of sections 844); and
	a treatment unit (e.g. treatment unit 850-2) performing treatment on the can body supported by the moving body (paragraph 115 & Fig. 8).
	Senn et al. do not expressly disclose that the treatment unit performs image formation onto the can body.
	However, Senn et al. do strongly suggest that the treatment system performs image formation onto the can body (paragraphs 25, 96).
	However, Landa does disclose a print system (Fig. 18) that includes a treatment station (imaging station 1816) that performs image formation onto a can body (paragraph 107) so as to form an image onto the surface of the can (paragraph 3).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Senn et al.’s treatment system to include an imaging treatment station, as taught by Landa, for the purpose of forming an image onto the surface of the can.
Regarding claim 3:
	Senn et al.’s modified system comprises all the limitations of claim 1, and Senn et al. also disclose that the annular moving route is further provided with a horizontal moving route (e.g. at least portions of process section 800, bypass section 540) that is a moving route extending along a horizontal direction (Fig. 8).
Regarding claim 6:
	Senn et al.’s modified system comprises all the limitations of claim 3, and Senn et al. also disclose that the horizontal moving route includes a plurality of horizontal moving routes (800, 540), the routes being provided to be displaced from one another in an up-and-down direction (Fig. 8).
Regarding claim 9:
	Senn et al.’s modified system comprises all the limitations of claim 6, and an upper moving route (540) and a lower moving route (800) are provided as the plurality of horizontal moving routes displaced from one another in a vertical direction (Fig. 8), and
	a processing unit (any of receiving point 830, inspection units 860, other treatment units 850, and discharge point 840) performs processing on the can body supported by the moving body is provided on each of both lateral sides of the upper moving route and the lower moving route (Fig. 8).
Regarding claim 10:
	Senn et al.’s modified system comprises all the limitations of claim 1, and Senn et al. also disclose that the system further comprises a processing unit (e.g. an inspection unit 860) performing processing on the can body supported by the moving body positioned on the linear moving route (paragraph 121 & Fig. 8).
Regarding claim 11:
	Senn et al.’s modified system comprises all the limitations of claim 10, and Senn et al. also disclose that the processing unit performs inspection of the can body (paragraph 121).
Regarding claim 12:
	Senn et al.’s modified system comprises all the limitations of claim 1, and Senn et al. also disclose that a first linear moving route extending from the upper side to the lower side (inlet section 844), and a second linear moving route extending from the lower side to the upper side (outlet section 842) are provided as the linear moving route (Fig. 8), and
	a processing unit (inspection unit 860) performing processing on the can body supported by the moving body is provided on each of both lateral sides of the first linear moving route and the second linear moving route (Fig. 8).
Regarding claim 15:
	Senn et al.’s modified system comprises all the limitations of claim 1, and Senn et al. also disclose that the system further comprises a downstream treatment unit (e.g. treatment unit 850-3) for working on the can body (Fig. 8); and
	an inspection unit (860-3) performing inspection of an image formed on the outer surface before treatment by the downstream treatment unit (paragraphs 25, 96); and
	Landa discloses that the system comprises a paint application unit (varnishing station 1844) that applies paint on an outer surface of the can body after the image formation is performed by the image forming unit (paragraph 109 & Fig. 18).
Regarding claim 16:
	Senn et al.’s modified system comprises all the limitations of claim 15, and Senn et al. also disclose that the system comprises a discharge unit (detour switch point 846) that discharges a can body from the treatment system when a result of inspection of which performed by the inspection unit satisfies a predetermined condition (paragraph 121),
	wherein the discharge unit is disposed on an upstream side of the paint application unit in a moving direction of the can body (Fig. 8).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853